Order entered February 19, 2020




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01378-CR

                             ENRIQUESINGER GARCIA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 296th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 296-80082-2018

                                             ORDER
            The reporter’s record was due December 24, 2019. When it was not filed, we notified

court reporter Janet Dugger by postcard dated December 30, 2019 and delivered via electronic

transmission that the reporter’s record was past due and instructed her to file the record within

thirty days. To date, the record has not been filed and we have had no communication from Ms.

Dugger.

            We ORDER court reporter Janet Dugger to file the complete reporter’s record in the

above appeal by March 20, 2020. We caution Ms. Dugger that the failure to file the record by

that date will result in the Court taking take whatever action it deems appropriate to ensure this

appeal proceeds in a more timely fashion which may include ordering she not sit until the record

is filed.
       We DIRECT the Clerk to send a copy of this order to the Honorable John Roach,

Presiding Judge, 296th Judicial District Court; official court reporter Janet Dugger, 296th

Judicial District Court; and counsel for all parties.


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE